Fourth Court of Appeals
                                  San Antonio, Texas
                                        January 9, 2019

                                     No. 04-18-00728-CV

                                 IN THE INTEREST A.N.J.,
                                         Appellant

                  From the 407th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2017-PA-02188
                        Honorable Martha B. Tanner, Judge Presiding


                                        ORDER

       Appellant’s original brief, filed December 31, 2018, contained an appendix that identified
the minor children by their full names. Appellant filed an amended brief on January 2, 2019 that
was redacted in accordance with the requirements of Texas Rule of Appellate Procedure 9.8(b)
and 9.9(a)-(c). The amended brief has been accepted for filing and we order the original brief,
filed December 31, 2018, stricken.




                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of January, 2019.



                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court